       Case 3:20-cv-00238-DPM Document 4 Filed 08/24/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION
RONNIE NIXON, JR.                                            PLAINTIFF

v.                        No. 3:20-cv-238-DPM
KEVIN MOLDER, Sheriff, Poinsett County,
and VAL PRICE, Prosecuting Attorney,
Poinsett County                                          DEFENDANTS

                                ORDER
     1. Nixon moves to proceed in forma pauperis. Doc. 1. But he is a
three-striker. 28 U.S.C. § 1915(g). Before filing this lawsuit, he had at
least three cases dismissed for failing to state a claim. E.g., Nixon v.
Mills, 3:10-cv-12-BSM; Nixon v. Cox, 3:17-cv-122-BRW; Nixon v. Hitt,
3:17-cv-138-JM. In his new complaint, Nixon alleges he is wrongfully
imprisoned; he says he posted bond and claims he is being held on
charges that were resolved in 2018. Doc. 2. But it doesn’t appear that
Nixon is currently in imminent danger. His motion to proceed in forma
pauperis, Doc. 1, is therefore denied.
     2. Nixon’s complaint will be dismissed without prejudice. If
Nixon wants to pursue this case, then he must pay the $400 filing and
administrative fees and file a motion to reopen this case by
25 September 2020. An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
 Case 3:20-cv-00238-DPM Document 4 Filed 08/24/20 Page 2 of 2




So Ordered.
                            __________________________
                            D.P. Marshall Jr.
                            United States District Judge

                             24 August 2020




                             -2-
